EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Jay on November 16, 2021.
The application has been amended as follows: 
In Claim 8, Line 4, the phrase “optionally,” has been deleted.
In Claim 9, Line 4, the phrase “optionally,” has been deleted.

The following is an examiner’s statement of reasons for allowance: applicant’s amendments to the claims filed August 19, 2021 are sufficient to overcome the outstanding objections to the claims, as well as the rejection under 35 U.S.C. 112(a).  The subject matter of instant Claims 13 and 14 has also been incorporated, respectively, into independent Claims 1 and 5.  This subject matter was indicated to be allowable over the prior art for the reasons detailed in the Office action of June 15, 2021.  The present application is consequently in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764